December 17, 2008 Ms. Amy Nguyen Parker Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, NW Washington, D.C.20549-7010 RE: SEC Comment Letter dated November 6, 2008 ERHC Energy, Inc. Form 10-K for Fiscal Year Ended September 30, 2007 Filed December 14, 2007 Quarterly Report for the Quarter Ended March 31, 2008 Filed May 9, 2008 Quarterly Report for the Quarter Ended June 30, 2008 Filed August 12, 2008 Supplemental Response Submitted October 15, 2008 File Number 0-17325 Dear Ms. Parker: In connection with your review of ERHC Energy, Inc.s (the Company) Form 10-K, we respectfully request an extension to December 26, 2008 to complete our response. We completed the filing of our Annual Report on Form 10-K on December 15, 2008 and are now directing our efforts to fully respond to comments in your letter dated November 6, 2008. We apologize for the delay in our response. Sincerely, /s/ Sylvan Odobulu Sylvan Odobulu
